AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Genworth Life and Annuity Insurance
Company,                                               DEFAULT JUDGMENT IN A CIVIL CASE
                      Plaintiff,
     v.                                                Case Number: 2:18-cv-01470-JCM-VCF
Natalie M. Ruckman, et al.,


                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
         that judgment is entered in favor of Plaintiff, Genworth Life and Annuity Insurance Company, and
         against Defendant, the Estate of Eric J. Ruckman.




         3/28/2019
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ M. Reyes
                                                             Deputy Clerk
